Citation Nr: 1748862	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  08-29 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel







INTRODUCTION

The Veteran had active service from April 1988 to December 1990.  Prior to that period of service, the Veteran had service in the U.S. Navy Reserves from approximately 1985 to 1988.

This matter is before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In December 2011 and June 2014, the Board remanded this claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to making a determination of the claim on appeal.

A review of the record reflects that the Veteran's electronic Veterans Benefits Management System (VBMS) claims file is not entirely complete.  The Veteran's statement of claim, notice of disagreement, statement of the case, and VA Form 9 regarding the Veteran's claim for service connection for PTSD have not been associated with the record.  Also, the Board's case tracking system, Veterans Appeals Control and Locator System (VACOLS), shows that the Veteran's claim for service connection for PTSD was remanded by the Board in December 2011 but a copy of the remand is not included in the claims file.  Additionally, while a June 2014 Board decision specifically indicated that the Veteran's service treatment records and service personnel records were contained in the claims file, they are not currently associated with the claims file.  

The Board is also of the opinion that additional pertinent documents, such as Veteran statements, procedural documentation, and treatment records are likely to be missing.  As it is evident that there are records missing from the claims file which are relevant and important to the Veteran's claim, the matter must be remanded for the AOJ to attempt to locate the Veteran's paper claims folder and to ensure that the complete claims file is associated with the Veteran's VBMS file.

Finally, as this claim is being remanded, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any VA treatment records from August 2015 to the present.

2.  Undertake all necessary efforts to locate the Veteran's complete paper claims file, as the original claims file was sent to a scanning vendor for the creation of an electronic record.  If available, arrange for the Veteran's original paper claims file to be rescanned.  

If the original paper claims file is not available, make all efforts to rebuild any missing portion of the claims file, including, but not limited to, the Veteran's statement of claim, notice of disagreement, statement of the case, VA Form 9, December 2011 Board remand, as well as the Veteran's service treatment records and service personnel records.  

All attempts to secure this evidence must be documented in the VBMS electronic claims file.  If the AOJ is unable to secure any pertinent records, the Veteran should be notified, and given an opportunity to respond.
3.  After completion of the above and any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




